Citation Nr: 0011651	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The record shows that the veteran has over twenty years of 
active duty.  He was discharged in March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Therein the RO granted 
the veteran's claim for an increased evaluation for irritable 
bowel syndrome and denied service connection for anxiety.  No 
notice of disagreement was filed regarding the increased 
evaluation claim and that matter is not before the Board on 
this appeal.


FINDING OF FACT

The veteran's claim for service connection for anxiety is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for anxiety.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

A well grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App.  141, 143-44 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this case, the service medical records show that anxiety 
of undetermined etiology was noted in several of the 
veteran's periodic examinations.  After service the veteran 
was diagnosed with anxiety in 1988, 1993 and 1996, and 
required treatment for various other mental problems, 
including panic disorder.  The treatment notes have 
documented symptoms of anxiety.  The Board notes that there 
are indications in the record that the veteran has a history 
being abused as a child, however that is not confirmed and 
there is presently no evidence that the child abuse is 
associated with the adult diagnoses of anxiety.

Insomuch as the record contains active duty and post-
separation diagnoses of anxiety, and the veteran contends 
that he has suffered from the symptoms of anxiety since the 
early 1970's, for the purpose of determining well-
groundedness, competent evidence has been submitted 
demonstrating a the possibility of an anxiety disorder 
related to the veteran's lengthy period of active service.  
The Board therefore finds that the veteran's claim for 
service connection for anxiety is well-grounded.  In reaching 
this decision the Board notes that for the sole purpose of 
determining whether a case is well grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).


ORDER

The veteran has submitted a well-grounded claim for 
entitlement to service connection for an anxiety disorder.


REMAND

The Board notes that the veteran has never been afforded a VA 
examination to evaluate the nature and etiology of any mental 
disorders he may have.  As described above, the Board has 
found the veteran's claim for service connection for an 
anxiety disorder well-grounded.  As such, the VA has a duty 
assist the veteran in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following: 

1. The RO should obtain the names and 
addresses of all VA and private 
medical care providers who have 
treated the veteran for any mental 
disorder since his separation from 
service.  The veteran should also be 
asked to sign and return a consent 
form authorizing the release of any 
appropriate physician's records to VA.  
Once this information has been 
received, the RO should contact the 
provider or providers and request that 
copies of the veteran's treatment 
records, if available, be forwarded to 
the RO.  If the records are not 
available, the physician should be 
requested to so state in writing.  All 
of the evidence obtained which is not 
already part of the record should be 
associated with the claims file.

2. Thereafter the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology 
of any current disorders.  The claims 
folder and a copy of this Remand 
should be made available to the 
examiner for review before and during 
said examination.  The final 
examination report should reflect 
whether a review of the veteran's 
entire claims folder was accomplished.

All necessary tests and studies should 
be achieved and all clinical 
manifestations should be reported in 
detail.  Based upon examination and 
review of the veteran's claims folder, 
the examiner is then requested to 
render an opinion as to whether the 
veteran currently suffers from an 
anxiety disorder, and if so, the 
likelihood that it is related to the 
veteran's period of service.  The 
examiner must provide a complete 
rationale for all conclusions reached 
and opinions expressed.

3. The RO should then review the 
veteran's claim.  All pertinent law 
and regulations should be considered.  
If the veteran's claims remain denied, 
he and his representative should be 
provided with a supplemental statement 
of the case, which should include, but 
not be limited to, all additional 
pertinent law and regulations and a 
complete discussion of the action 
taken on the veteran's claim.  
Applicable response time should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



